04/09/2021



                                                                                        Case Number: AC 17-0694




           IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA


IN RE ASBESTOS LITIGATION,                              Cause No. AC 17-0694

             Consolidated Cases                          ORDER APPROVING
                                                          MCGARVEY LAW
                                                          ATTORNEY FEES



      This matter is before the Court on MHSL Plaintiffs'(Libby Mine Claimants) motion

forapproval of attorney fees. Hearing was held before this Court on March 30, 2021 on the

joint motion for approval of settlement. On the basis of the motion for Court approval of

attorney fees, and hearing on the joint motion for approval of settlement, good cause

appearing, and the Court having fully considered the same, now enters the following:

                                  FINDINGS OF FACT

   1. Beginning in the late 1960s and increasingly into the 1990s, Zonolite Mining

      Company/W.R. Grace (collectively "Grace") employees, former employees, and

      family members made claims against Grace for asbestos-related diseases. Many

      claims settled, various cases were tried to verdict, and certain cases involved appeals

      to the Montana Supreme Court and the U.S. Ninth Circuit Court of Appeals. The

      Libby Mine Claimantsincluded in this settlement allege that the State of Montana is

      liable in damages for the asbestos-related diseases suffered. Claimants filed claims

      against the State seeking to establish the legal liability of the State of Montana and to

      recover monetary damages resulting from that liability.
ORDER APPROVING ATTORNEY FEES                                                                   1
   2. The Libby Mine Claimants have extensively litigated their claims, as have those

      similarly situated before them. Over the years of litigation between the parties, there

      has been the exchange of comprehensive written discovery, complex and detailed

      expertreports, taking of numerous depositions, and briefing of complex motions, to

      which tasks the Libby Claimants' counsel have dedicated thousands of hours over a

      number of years.

   3. Negotiations led to a formal mediation conference. At the conclusion ofthe mediation

      conference, Libby Claimants and the State entered into a tentative settlement

      agreement. Following execution of the agreement, the parties, through their counsel

      prepared and executed the requisite releases, negotiated Medicaid and Medicare

      issues, and presented the motion to approve the settlement to this Court.

  4. Under the approved joint motion for approval of settlement, the Libby Mine

      Claimants' cases and claims against the State of Montana are settled by payment of

      $4,900,000, with a contingent $1,470,000 dependent on the result ofpending litigation

      between theState and its insurance company.

  5. The Court's Order Approving Settlement and Dismissal with Prejudice approved the

      settlement resolves and dismisses the Libby Mine Claimants' cases and claims against

      the State of Montana but expressly reserves their claims against all other responsible

      parties. Copies of the releases from Plaintiffs for claims against the State of

      Montana have been provided to the Court.


  6. Counsels' representation of the Libby Mine Claimants is subject to a standard 33%

     contingent fee contract, with the exception of 7 individuals with co-counsel

      agreements. Representation of the Libby asbestos cases, including the claimsof the

     Libby Mine Claimants, has involved more than a decade of litigation on multiple

ORDER APPROVING ATTORNEY FEES                                                              2
      fronts, before various state, federal, and administrative tribunals, and appeals

      perfected in both state and federal courts of appeal. As recognized by the parties, the

      cases and claims against the State of Montana involve numerous disputed factual

      questions and unresolved legal issues of extreme complexity.

   7. The settlement reached with the State of Montana has been fully approved by each

      Libby Mine Claimant, inclusive ofthe contingent attorney fee that results by operation

      of the settlement.

   8. There has been no objection to the entry of an order approving the Plaintiffs' Motion

      forCourt Approval of Attorney Fees.

                               CONCLUSIONS OF LAW

   1. Where the subject of a contingent attorney fee contract does not offend public policy,

      it will be enforced according to his terms. Frank L. Pirtz Const. v. Hardin Town Pump,

      Inc., 214 Mont. 131, 139, 692 P.2d 460, 464--65 (1984), citing Gross v. Holzworth,

      151 Mont. 179, 440 P.2d 765 (1968); Wight v. Hughes Livestock Co., (Mont.

      1983), 664P.2d 303, 40 St. Rep. 696.

  2. MCA § 2-9-314(2) provides in relevant part that when reviewing attorney fees, the Court

      shouldconsider the time the attorney was required to spend on the case, the complexity of

      the case, and any other relevant matter the Court may consider appropriate. In Stimac v.

     State, 248 Mont. 412,417, 812 P.2d 1246, 1249(1991), the Montana Supreme Court held

     that the following factors should be considered by a District Court when assessing

     the reasonableness of an attorney fee: 1. The novelty and difficulty of the legal and

     factual issues involved; 2. The time and labor required to perform the legal service

     properly; 3. The character and importance of the litigation; 4. The result secured by the

     attorney; 5. The experience, skill, and reputation of the attorney; 6. The fees customarily


ORDER APPROVING ATTORNEY FEES                                                                 3
      charged for similar legal services at the time and place where the services were rendered;

      7. The ability of the client to pay for the legal services rendered; and 8. The risk of no

     recovery. Given the complexity of the case, the duration of this litigation, the numerous

      disputed factual questions and unresolved legal issues, the contracts of employment

     between the Libby Mine Claimants and their counsel are fair and reasonable.


                                          ORDER

     IT IS HEREBY ORDERED that the Plaintiffs' Motion for Court Approval of

Attorney Fees is GRANTED.

     DATED AND ELECTRONICALLY SIGNED BELOW. ,..p1/4',i.a8




ORDER APPROVING ATTORNEY FEES                                                                 4